Citation Nr: 1807751	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-06 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for left quadriceps rupture with patella dislocation and arthritis.

(The issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance is addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971 and from July 1978 to July 1981, in the United States Army. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2017, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In January 2017, the Board remanded the claim for a VA examination to determine the current severity of the Veteran's service-connected left quadriceps rupture with patella dislocation and arthritis.  After completing this action, and any other necessary development, the Board directed the AOJ to readjudicate the issue on appeal.  If the claim was denied, the AOJ was instructed to issue a Supplemental Statement of the Case (SSOC).

A review of the record indicates that VA examinations were conducted February 2017.  However, the AOJ did not readjudicate the appeal and/or issue a SSOC before returning the case to the Board.  Therefore, a remand is necessary to ensure compliance with the Board's remand directives.  See, Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any necessary development, the claim on appeal must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

